EXHIBIT ESCROW AGREEMENT THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of June 30,, 2008 among Environment Ecology Holding Co. of China a Chinese corporation, with headquarters located at 391 Hun Yu Lane, Dong Xin Street, Xi’an, Shaanxi Province, P.R. China (the “Company”), and Trafalgar Capital Specialized Investment Fund, Luxembourg (the “Buyer”), and The Law Office of James G. DodrillII, P.A., as Escrow Agent hereunder (the “Escrow Agent”). BACKGROUND WHEREAS, the Company and the Buyer have entered into a Securities Purchase Agreement (the “Securities Purchase Agreement”), dated as of the date hereof, pursuant to which the Company proposes to sell secured convertible redeemable debentures (the “Debentures”) to the Buyer.The Securities Purchase Agreement provides that the Buyer shall deposit the purchase amount in a segregated escrow account to be held by Escrow Agent in order to effectuate a disbursement to the Company at closings to be held as set forth in the Securities Purchase Agreement (each, a “Closing”). WHEREAS, the Company intends to sell Debentures (the “Offering”). WHEREAS, Escrow Agent has agreed to accept, hold, and disburse the funds deposited with it in accordance with the terms of this Agreement. WHEREAS, in order to establish the escrow of funds and to effect the provisions of the Securities Purchase Agreement, the parties hereto have entered into this Agreement. NOW THEREFORE, in consideration of the foregoing, it is hereby agreed as follows: 1.Definitions.The following terms shall have the following meanings when used herein: a.“Escrow Funds” shall mean the funds deposited with Escrow Agent pursuant to this Agreement. b.“Joint Written Direction”shall mean a writtendirection executed by the Buyer and the Company directing Escrow Agent to disburse all or a portion of the Escrow Funds or to take or refrain from taking any action pursuant to this Agreement. c.“Escrow Period” shall begin with the commencement of the Offering and shall terminate upon the earlier to occur of the following dates: (i)The date upon which Escrow Agent confirms that it has received in the Escrow Account all of the proceeds of the sale of the Debentures; (ii)The date upon which a determination is made by the Company and the Buyer to terminate the Offering prior to the sale of all the Debentures. During the Escrow Period, the Company and the Buyer are aware that they are not entitled to any funds received into escrow and no amounts deposited in the Escrow Account shall become the property of the Company or the Buyer or any other entity, or be subject to the debts of the Company or the Buyer or any other entity. 2.Appointment of and Acceptance by Escrow Agent.The Buyer and the Company hereby appoint Escrow Agent to serve as Escrow Agent hereunder.Escrow Agent hereby accepts such appointment and, upon receipt by wire transfer of the Escrow Funds in accordance with Section 3 below, agrees to hold, invest and disburse the Escrow Funds in accordance with this Agreement. a.The Company hereby acknowledges that the Escrow Agent is counsel to the Buyer in connection with the transactions contemplated and referred herein.The Company agrees that in the event of any dispute arising in connection with this Escrow Agreement or otherwise in connection with any transaction or agreement contemplated and referred herein, the Escrow Agent shall be permitted to continue to represent the Buyer and the Company will not seek to disqualify such counsel. 3.Creation of Escrow Account.On or prior to the date of the commencement of the Offering, the parties shall establish an escrow account with the Escrow Agent, which escrow account shall be entitled as described below.The Buyer will wire funds to the account of the Escrow Agent as follows: Bank: Bank of America Routing #: 026009583 Account #: 435012658879 SWIFT #: BOFAUS3N Name on Account: James G. Dodrill II, P.A. as Escrow Agent Name on Sub-Account: Trafalgar – Environment Ecology Escrow account 4.Deposits into the Escrow Account.The Buyer agrees that it shall promptly deliver funds for the payment of the Debentures to Escrow Agent for deposit in the Escrow Account. 5.Disbursements from the Escrow Account. a.The Escrow Agent will continue to hold the Escrow Funds until: (a) the Buyer or Trafalgar Capital Sarl on behalf of the Buyer and (b) the Company execute a Joint Written Direction directing the Escrow Agent to disburse the Escrow Funds pursuant to Joint Written Direction signed by the Company and the Buyer.In disbursing such funds, Escrow Agent is authorized to rely upon such Joint Written Direction from the Company and the Buyer and may accept any signatory from the Company listed on the signature page to this Agreement and any signature from the Buyer that the Escrow Agent already has on file.The parties acknowledge that the Transaction Documents (as defined in the Securities Purchase Agreement), including specifically the Debentures shall be held in escrow by the escrow agent and shall only be released to the Buyer simultaneous with the release of the Escrow Funds.In the event the Escrow Funds have not been disbursed by June 30, 2008 the parties agree that the Escrow Funds shall be returned to the Buyer and the Debentures, shares of Common Stock and all Transaction Documents executed by the Company shall be returned to the Company. b.In the event Escrow Agent does not receive the amount of the Escrow Funds from the Buyer, Escrow Agent shall notify the Company and the Buyer.Upon receipt of payment instructions from the Company, Escrow Agent shall refund to the Buyer, without interest the amount received from the Buyer, without deduction, penalty, or expense to the Buyer other than wire transfer fees.The purchase money returned to the Buyer shall be free and clear of any and all claims of the Company, the Buyer or any of their creditors. c.In no event will the Escrow Funds be released to the Company until the Escrow Funds are received by Escrow Agent in collected funds. For purposes of this Agreement, the term “collected funds” shall mean the Escrow Funds received by Escrow Agent shall have cleared normal banking channels and are in the form of cash. 6.Collection Procedure.Escrow Agent is hereby authorized to deposit the proceeds of each wire in the Escrow Account. 7.Suspension of Performance: Disbursement Into Court.If at any time, there shall exist any dispute between the Company and the Buyer with respect to holding or disposition of any portion of the Escrow Funds or any other obligations of Escrow Agent hereunder, or if at any time Escrow Agent is unable to determine, to Escrow Agent’s sole satisfaction, the proper disposition of any portion of the Escrow Funds or Escrow Agent’s proper actions with respect to its obligations hereunder, or if the parties have not within thirty (30) days of the furnishing by Escrow Agent of a notice of resignation pursuant to Section 9 hereof, appointed a successor Escrow Agent to act hereunder, then Escrow Agent may, in its sole discretion, take either or both of the following action: a.suspend the performance of any of its obligations (including without limitation any disbursement obligations) under this Escrow Agreement until such dispute or uncertainty shall be resolved to the sole satisfaction of Escrow Agent or until a successor Escrow Agent shall be appointed (as the case may be); provided however, Escrow Agent shall continue to invest the Escrow Funds in accordance with Section 8 hereof; and/or b.petition (by means of an interpleader action or any other appropriate method) any court of competent jurisdiction in any venue convenient to Escrow Agent, for instructions with respect to such dispute or uncertainty, and to the extent required by law, pay into such court, for holding and disposition in accordance with the instructions of such court, all funds held by it in the Escrow Funds, after deduction and payment to Escrow Agent of all fees and expenses (including court costs and attorneys’ fees) payable to, incurred by, or expected to be incurred by Escrow Agent in connection with performance of its duties and the exercise of its rights hereunder. c.Escrow Agent shall have no liability to the Company, the Buyer, or any person with respect to any such suspension of performance or disbursement into court, specifically including any liability or claimed liability that may arise, or be alleged to have arisen, out of or as a result of any delay in the disbursement of funds held in the Escrow Funds or any delay in with respect to any other action required or requested of Escrow Agent. 8.Investment of Escrow Funds.
